internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-128857-00 date date re legend trust t decedent date child child child child trust trust trust trust bank state dear this is in response to your letter dated date in which you requested a ruling concerning the generation-skipping_transfer_tax consequences of the proposed partitions of certain trusts into separate trusts facts plr-128857-00 the facts are represented to be as follows decedent’s mother died prior to survived by decedent and decedent’s two siblings item v of decedent’s mother’s will established trust t which was divided pursuant to the terms of the will into three separate shares one for decedent and one for each of her two siblings under item v d of decedent’s mother’s will decedent was given a testamentary limited power to appoint her share of trust t to one or more of her descendants or to charity either outright or in trust under item v f of decedent’s mother’s will any trust created under the provisions of the will was to terminate at the time required by the state’s rule_against_perpetuities decedent died on date survived by four children all of whom were born before the death of decedent’s mother under article fourth of her will decedent exercised her power_of_appointment over her share of trust t by appointing the property in further trust the trustees were directed to divide the property into four separate trusts trust was created for the benefit of the issue of child trust was created for the benefit of the issue of child trust was created for the benefit of the issue of child and trust was created for the benefit of the issue of child under article fourth a of decedent’s will if a child of decedent has no issue during the life of such child and until such time as such child has issue trustees are to pay to such child all the income of his or her trust under article fourth a of decedent’s will if a child of decedent has issue during the life of such child the trustees are to pay to each such issue per stirpes such part or parts or all of the income to which such issue is entitled as the trustees may in their sole discretion appoint until such issue attains age at which time such issue is to receive all of the income of his or her per stirpital share under article fourth a of decedent’s will upon the death of a child of decedent leaving issue or upon decedent’s death if such child predeceased decedent the trustees are to continue to pay the income to such issue as provided in paragraph above and are to distribute one-third of such issue’s share of principal to such issue when he or she attains age an additional one-third when he or she attains age and all when he or she attains age under article fourth a of decedent’s will upon the death of a child of decedent leaving no issue and upon the death of all issue of a child of decedent who dies leaving issue if any property is then held in trust hereunder the trustees are to distribute the then remaining principal of that child’s trust if any in equal shares per stirpes to the surviving beneficiaries of the other trusts created under article fourth if the beneficiary is a beneficiary of another trust created under article fourth the share is to be added to the principal of the other trust under article fourth a of decedent’s will unless terminated earlier under article fourth a each trust is to terminate not later than years after the death of the last to die of the children of decedent who were living at the time of decedent’s mother’s death at such time the remaining principal and undistributed_income if any are to be vested in and distributed to those persons who at such time are enjoying or entitled to enjoy the use and benefit of the trust in proportions in which they are so enjoying or entitled to enjoy the same plr-128857-00 irrespective of their attained ages at the present time child is living and has four living children who are and years of age under the terms of decedent’s will the income of trust is divided annually into four equal shares and distributed to the four children of child at the death of child if no additional children are born to or adopted by her before that time the corpus of trust will be divided into four shares one for each child and held in trust or distributed outright in whole or in part under article fourth a a and a of decedent’s will at the present time child is living and has three living children who are and years of age under the terms of decedent’s will the income of trust is divided annually into three equal shares the share of the younger child is applied for his benefit as trustees in their sole discretion determine and the shares of the 30-year-old and the 32-year old are distributed to them at the death of child if no additional children are born to or adopted by him before that time the corpus of trust will be divided into three shares one for each child and held in trust or distributed outright in whole or in part under article fourth a a and a of decedent’s will at the present time child is living and has two living children who are and years of age under the terms of decedent’s will the income of trust is divided annually into two equal shares and applied for the benefit of the children as trustees in their sole discretion determine at the death of child if no additional children are born to or adopted by her before that time the corpus of trust will be divided into two shares one for each child and held in trust or distributed outright in whole or in part under article fourth a a and a of decedent’s will at the present time child is living and has two living children who are and years of age under the terms of decedent’s will the income of trust is divided annually into two equal shares and distributed to the two children of child at the death of child if no additional children are born to or adopted by him before that time the corpus of trust will be divided into two shares one for each child and held in trust or distributed outright in whole or in part under article fourth a a and a of decedent’s will child and bank are the trustees of trust trust and trust child is the trustee of trust the trustees and the beneficiaries propose to partition each trust into separate trusts for the benefit of each of decedent’s living grandchildren the purpose of the partitions is to facilitate the pursuit of different investment strategies by the beneficiaries each new separate trust will be funded with a pro_rata portion of the assets of its predecessor trust and each new separate trust will continue to be governed by the provisions of decedent’s will trust will be partitioned into four separate trusts for the benefit of child 1's children each child of child will continue to be entitled to the income of his or her separate trust under article fourth a of decedent’s will and the principal of his or her separate trust under article fourth a unless terminated earlier under article fourth a each separate trust will terminate years after the last of decedent’s four children to die although it is not expected that additional children will be born to or adopted by child prior to her death provision is made for that contingency in that event a_trust would be created for the benefit of an afterborn child and funded with a pro_rata distribution from the four trusts created out of trust so that the five trusts would be of equal value the trust for the afterborn child would plr-128857-00 also be governed by the provisions of decedent’s will trust will be partitioned into three separate trusts for the benefit of child 2's children each child of child will continue to be entitled to the income of his or her separate trust under article fourth a of decedent’s will and the principal of his or her separate trust under article fourth a unless terminated earlier under article fourth a each separate trust will terminate years after the last of decedent’s four children to die although it is not expected that additional children will be born to or adopted by child prior to his death provision is made for that contingency in that event a_trust would be created for the benefit of an afterborn child and funded with a pro_rata distribution from the three trusts created out of trust so that the four trusts would be of equal value the trust for the afterborn child would also be governed by the provisions of decedent’s will trust will be partitioned into two separate trusts for the benefit of child 3's children each child of child will continue to be entitled to the income of his or her separate trust under article fourth a of decedent’s will and the principal of his or her separate trust under article fourth a unless terminated earlier under article fourth a each separate trust will terminate years after the last of decedent’s four children to die although it is not expected that additional children will be born to or adopted by child prior to her death provision is made for that contingency in that event a_trust would be created for the benefit of an afterborn child and funded with a pro_rata distribution from the two trusts created out of trust so that the three trusts would be of equal value the trust for the afterborn child would also be governed by the provisions of decedent’s will trust will be partitioned into two separate trusts for the benefit of child 4's children each child of child will continue to be entitled to the income of his or her separate trust under article fourth a of decedent’s will and the principal of his or her separate trust under article fourth a unless terminated earlier under article fourth a each separate trust will terminate years after the last of decedent’s four children to die although it is not expected that additional children will be born to or adopted by child prior to his death provision is made for that contingency in that event a_trust would be created for the benefit of an afterborn child and funded with a pro_rata distribution from the two trusts created out of trust so that the three trusts would be of equal value the trust for the afterborn child would also be governed by the provisions of decedent’s will the trustees will petition the local court in state to appoint guardians ad litem for the minor grandchildren of decedent any unborn afterborn grandchildren of decedent and any unborn descendants of a grandchild of decedent who might predecease his or her parent who is a child of the decedent to make decedent’s children parties to the proceeding and to approve the partition of trust trust trust and trust in the manner described above ruling_request the trustees have requested a ruling that the successor trusts to be created pursuant to the proposed partitions and any successor trusts that may be created for afterborn children will remain exempt from the application of the generation-skipping_transfer_tax imposed under chapter of the internal_revenue_code law and analysis plr-128857-00 sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax gstt is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor held a power with respect to the trust that would have caused the value of the trust to be included in the settlor’s gross_estate for federal estate_tax purposes by reason of sec_2038 or by reason of sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gstt if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example provides that if the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust then the two partitioned trusts will not be subject_to the provisions of chapter of the internal_revenue_code in a previously issued private_letter_ruling we concluded that trust t was irrevocable on date if no additions were made to trust t after date transfers from trust t would be exempt from the gstt and decedent’s exercise of her testamentary limited_power_of_appointment over her share of trust t by creating trust trust trust and trust did not cause trust t trust trust trust or trust to lose its exempt status for gstt purposes for purposes of the present case it is represented that no additions actual or constructive were made to trust t after date and no additions actual or constructive were made to trust trust trust or trust since decedent’s death in this case the proposed partitions of trust trust trust and trust by the trustees will not result in a shift of any beneficial_interest in either trust to any beneficiary who plr-128857-00 occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed partitions will not extend the time for vesting of any beneficial_interest in either trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the proposed partition of trust into four separate trusts the proposed partition of trust into three separate trusts the proposed partition of trust into two separate trusts and the proposed partition of trust into two separate trusts will not cause either trust to lose its exempt status for generation-skipping_transfer_tax purposes in addition if successor trusts are created for afterborn children as described above the new successor trusts will not be subject_to the gstt and will not cause the partitioned trusts to lose their exempt gstt status the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
